Name: Commission Regulation (EEC) No 1202/86 of 23 April 1986 on the classification of goods falling within subheading 84.52 B of the Common Customs Tariff
 Type: Regulation
 Subject Matter: tariff policy;  electronics and electrical engineering
 Date Published: nan

 Avis juridique important|31986R1202Commission Regulation (EEC) No 1202/86 of 23 April 1986 on the classification of goods falling within subheading 84.52 B of the Common Customs Tariff Official Journal L 108 , 25/04/1986 P. 0019 - 0019 Finnish special edition: Chapter 2 Volume 4 P. 0114 Swedish special edition: Chapter 2 Volume 4 P. 0114 *****COMMISSION REGULATION (EEC) No 1202/86 of 23 April 1986 on the classification of goods falling within subheading 84.52 B of the Common Customs Tariff THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 97/69 on measures to be taken for uniform application of the nomenclature of the Common Customs Tariff (1), as last amended by Regulation (EEC) No 2055/84 (2), and in particular Article 3 thereof, Whereas, in order to ensure uniform application of the nomenclature of the Common Customs Tariff, it is desirable to adopt provisons concerning the classification of a typewriter incorporating a calculating device capable of performing the four basic arithmetical operations and equipped with a memory to store texts as well as an interface enabling it to be connected with an automatic data-processing machine; Whereas the Common Customs Tariff annexed to Council Regulation (EEC) No 950/68 (3), as last amended by Council Regulation (EEC) No 1069/86 (4) classifies within heading 84.51, inter alia, typewriters, other than typewriters incorporating calculating mechanisms; within heading 84.52, inter alia, accounting machines, cash registers, postage-franking machines, ticket-issuing machines and similar machines, incorporating a calculating device; within heading 84.53, inter alia, automatic data-processing machines and units thereof; and, within heading 84.54, other office machines; Whereas, because this machine incorporates a calculating mechanism, it is excluded from heading 84.51; Whereas, although this machine is equipped with an interface enabling it to be connected with an automatic data-processing machine, it cannot be considered as a unit within the meaning of Note 3 (B) to Chapter 84 because it can function independently, and therefore precludes classification within heading 84.53; Whereas heading 84.52 includes typewriters which incorporate a calculating device; as the machine in question, even though it has an interface, has that fundamental characteristic, there is no reason to consider heading 84.54; Whereas the machine in question should therefore be classified within heading 84.52; within this heading, subheading 84.52 B; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Committee on Common Customs Tariff Nomenclature, HAS ADOPTED THIS REGULATION: Article 1 Typewriters incorporating a calculating device capable of performing the four basic arithmetical operations and equipped with a memory to store texts as well as an interface enabling it to be connecetd with an automatic data-processing machine, shall fall within subheading: 84.52 Calculating machines, accounting machines; cash registers; postage-franking machines; ticket-issuing machines and similar machines, incorporating a calculating device: B. Other Article 2 This Regulation shall enter into force on the 21st day following its publication in the Official Journal of the European Communities This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 23 April 1986. For the Commission COCKFIELD Vice-President (1) OJ No L 14, 21. 1. 1969, p. 1. (2) OJ No L 191, 19. 7. 1984, p. 1. (3) OJ No L 172, 22. 7. 1968, p. 1. (4) OJ No L 99, 15. 4. 1986, p. 1.